UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2009 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of December 31, 2009 Market Value Shares Common Stocks (99.1%) 1 Consumer Discretionary (9.0%) Comcast Corp. Class A 3,628,300 61,173 Target Corp. 871,600 42,159 Home Depot Inc. 1,093,400 31,632 Genuine Parts Co. 826,200 31,363 * Viacom Inc. Class B 982,100 29,198 TJX Cos. Inc. 795,900 29,090 Wyndham Worldwide Corp. 1,214,300 24,493 Mattel Inc. 1,164,700 23,271 * AutoNation Inc. 1,139,600 21,823 Time Warner Inc. 664,800 19,372 Sherwin-Williams Co. 298,400 18,396 * Starbucks Corp. 755,300 17,417 * Big Lots Inc. 549,200 15,916 McGraw-Hill Cos. Inc. 339,800 11,387 Coach Inc. 310,600 11,346 Time Warner Cable Inc. 251,766 10,421 *,^ Sears Holdings Corp. 92,000 7,677 Omnicom Group Inc. 156,300 6,119 * Bed Bath & Beyond Inc. 149,200 5,764 Consumer Staples (10.7%) Procter & Gamble Co. 1,657,400 100,488 Wal-Mart Stores Inc. 1,260,400 67,368 Philip Morris International Inc. 1,224,400 59,004 PepsiCo Inc. 698,100 42,445 Kraft Foods Inc. 1,400,200 38,058 Walgreen Co. 939,500 34,499 Tyson Foods Inc. Class A 2,412,400 29,600 Coca-Cola Enterprises Inc. 1,371,600 29,078 Kimberly-Clark Corp. 431,900 27,516 Hormel Foods Corp. 483,100 18,575 Sysco Corp. 640,600 17,898 Safeway Inc. 537,900 11,452 Hershey Co. 223,200 7,988 Mead Johnson Nutrition Co. Class A 143,752 6,282 Molson Coors Brewing Co. Class B 118,200 5,338 Energy (11.5%) Exxon Mobil Corp. 2,465,536 168,125 XTO Energy Inc. 1,560,000 72,587 Chevron Corp. 881,000 67,828 National Oilwell Varco Inc. 1,062,400 46,841 Marathon Oil Corp. 1,111,800 34,710 Peabody Energy Corp. 697,300 31,525 Pioneer Natural Resources Co. 543,600 26,185 Occidental Petroleum Corp. 296,000 24,080 Tesoro Corp. 1,514,300 20,519 Williams Cos. Inc. 626,600 13,209 Chesapeake Energy Corp. 425,200 11,004 * Cameron International Corp. 242,700 10,145 Murphy Oil Corp. 162,500 8,807 Financials (13.6%) JPMorgan Chase & Co. 2,609,200 108,725 Wells Fargo & Co. 3,297,600 89,002 Goldman Sachs Group Inc. 505,700 85,382 Bank of America Corp. 3,221,499 48,516 Travelers Cos. Inc. 762,700 38,028 Hudson City Bancorp Inc. 2,649,000 36,371 Ameriprise Financial Inc. 902,800 35,047 Unum Group 1,752,500 34,209 Prudential Financial Inc. 627,600 31,229 Northern Trust Corp. 557,200 29,197 Morgan Stanley 965,800 28,588 Loews Corp. 514,800 18,713 Chubb Corp. 349,400 17,184 Equity Residential 310,600 10,492 Principal Financial Group Inc. 387,000 9,303 * Genworth Financial Inc. Class A 511,500 5,806 HCP Inc. 186,800 5,705 Health Care (13.5%) Johnson & Johnson 1,979,700 127,512 Pfizer Inc. 5,792,721 105,370 * Amgen Inc. 1,016,700 57,515 Medtronic Inc. 1,285,900 56,554 Eli Lilly & Co. 1,399,500 49,976 Stryker Corp. 861,000 43,369 Aetna Inc. 1,162,200 36,842 * Biogen Idec Inc. 685,300 36,664 UnitedHealth Group Inc. 918,900 28,008 Cardinal Health Inc. 854,200 27,539 * Humana Inc. 438,500 19,246 * Forest Laboratories Inc. 485,500 15,589 * Millipore Corp. 116,400 8,422 * Gilead Sciences Inc. 142,500 6,167 Becton Dickinson and Co. 77,100 6,080 Bristol-Myers Squibb Co. 194,792 4,918 Industrials (9.0%) General Electric Co. 7,387,900 111,779 Raytheon Co. 862,200 44,421 United Parcel Service Inc. Class B 723,100 41,484 CSX Corp. 821,700 39,844 L-3 Communications Holdings Inc. 421,600 36,658 CH Robinson Worldwide Inc. 476,800 28,002 Lockheed Martin Corp. 344,500 25,958 WW Grainger Inc. 228,100 22,087 * Jacobs Engineering Group Inc. 427,200 16,067 Snap-On Inc. 305,100 12,893 Honeywell International Inc. 327,400 12,834 Expeditors International of Washington Inc. 318,300 11,055 Flowserve Corp. 72,900 6,891 Illinois Tool Works Inc. 142,500 6,839 Information Technology (21.4%) International Business Machines Corp. 1,000,100 130,913 * Apple Inc. 525,500 110,807 Oracle Corp. 3,382,400 83,004 Microsoft Corp. 2,574,100 78,484 QUALCOMM Inc. 1,693,900 78,360 * Google Inc. Class A 125,040 77,522 * Computer Sciences Corp. 1,167,300 67,155 * Cisco Systems Inc. 1,636,800 39,185 * Western Digital Corp. 781,400 34,499 Intel Corp. 1,687,300 34,421 Xilinx Inc. 1,304,200 32,683 CA Inc. 1,410,700 31,684 Texas Instruments Inc. 951,100 24,786 * Intuit Inc. 802,200 24,636 * BMC Software Inc. 605,600 24,285 Fidelity National Information Services Inc. 839,900 19,687 * Micron Technology Inc. 1,795,400 18,960 * Dell Inc. 1,062,700 15,260 * SanDisk Corp. 491,100 14,237 * Broadcom Corp. Class A 436,800 13,737 * Akamai Technologies Inc. 371,100 9,400 Harris Corp. 179,100 8,516 Xerox Corp. 888,300 7,515 * Teradata Corp. 202,200 6,355 Western Union Co. 304,700 5,744 * AOL Inc. 25,509 594 Materials (4.1%) Bemis Co. Inc. 1,453,700 43,102 Nucor Corp. 490,200 22,868 Airgas Inc. 412,500 19,635 * Freeport-McMoRan Copper & Gold Inc. 240,800 19,334 Newmont Mining Corp. 402,400 19,037 Ecolab Inc. 400,400 17,850 Eastman Chemical Co. 232,900 14,030 * Pactiv Corp. 579,400 13,987 * Titanium Metals Corp. 1,103,800 13,819 International Paper Co. 281,400 7,536 Telecommunication Services (3.5%) AT&T Inc. 4,554,600 127,666 Verizon Communications Inc. 1,127,500 37,354 Utilities (2.8%) FPL Group Inc. 1,036,400 54,742 Exelon Corp. 978,100 47,800 Questar Corp. 204,000 8,480 Sempra Energy 128,900 7,216 Public Service Enterprise Group Inc. 158,200 5,260 Ameren Corp. 164,500 4,598 Total Common Stocks (Cost $4,214,409) Market Value Coupon Shares Temporary Cash Investment (0.8%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund (Cost 0.187% 37,833,161 37,833 Total Investments (99.9%) (Cost $4,252,242) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,366,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $5,594,000 of collateral received for securities on loan. 4 Cash of $2,138,000, has been segregated as initial margin for open futures contracts. Growth and Income Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index March 2010 148 41,096 (30) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At December 31, 2009, 100% of the fund's investments were valued based on Level 1 inputs. D. At December 31, 2009, the cost of investment securities for tax purposes was $4,252,242,000. Net unrealized appreciation of investment securities for tax purposes was $389,585,000, consisting of unrealized gains of $649,435,000 on securities that had risen in value since their purchase and $259,850,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments As of December 31, 2009 Market Value Shares Common Stocks (99.9%) 1 Consumer Discretionary (11.5%) * Ford Motor Co. 251,062 2,511 McDonald's Corp. 30,431 1,900 Comcast Corp. Class A 110,891 1,870 Gap Inc. 76,300 1,598 McGraw-Hill Cos. Inc. 46,900 1,572 * Talbots Inc. 170,900 1,523 Wyndham Worldwide Corp. 74,300 1,499 * Starbucks Corp. 62,900 1,450 * DIRECTV Class A 41,100 1,371 Time Warner Inc. 37,400 1,090 Time Warner Cable Inc. 24,762 1,025 Jarden Corp. 30,200 933 * Beazer Homes USA Inc. 183,100 886 * Big Lots Inc. 29,000 840 * Aeropostale Inc. 24,350 829 * AutoZone Inc. 4,900 775 Ross Stores Inc. 17,900 765 Ltd Brands Inc. 36,000 693 DISH Network Corp. Class A 32,750 680 * Amazon.com Inc. 4,953 666 * Sally Beauty Holdings Inc. 81,100 620 DR Horton Inc. 55,300 601 Omnicom Group Inc. 14,060 550 * Tempur-Pedic International Inc. 21,400 506 Cablevision Systems Corp. Class A 17,500 452 * Dana Holding Corp. 37,500 406 Darden Restaurants Inc. 11,300 396 Comcast Corp. 22,000 352 Autoliv Inc. 8,100 351 * CEC Entertainment Inc. 10,504 335 * Warnaco Group Inc. 7,700 325 * Bally Technologies Inc. 7,800 322 * WMS Industries Inc. 8,000 320 * Dollar Tree Inc. 5,900 285 KB Home 20,500 280 TJX Cos. Inc. 7,300 267 * Viacom Inc. Class B 8,395 250 Gannett Co. Inc. 15,600 232 * Stein Mart Inc. 20,900 223 Service Corp. International 26,400 216 * Valassis Communications Inc. 11,300 206 * Standard Motor Products Inc. 23,800 203 Tupperware Brands Corp. 3,900 182 Home Depot Inc. 6,020 174 Yum! Brands Inc. 4,400 154 H&R Block Inc. 6,300 143 Sherwin-Williams Co. 2,100 129 Whirlpool Corp. 1,400 113 Newell Rubbermaid Inc. 7,200 108 * Isle of Capri Casinos Inc. 13,800 103 * Lithia Motors Inc. Class A 10,700 88 Polaris Industries Inc. 1,700 74 * NVR Inc. 100 71 * TRW Automotive Holdings Corp. 2,500 60 Brinker International Inc. 3,900 58 Advance Auto Parts Inc. 1,300 53 Consumer Staples (9.7%) Wal-Mart Stores Inc. 79,065 4,226 Philip Morris International Inc. 74,350 3,583 Procter & Gamble Co. 46,751 2,835 Kimberly-Clark Corp. 32,800 2,090 Mead Johnson Nutrition Co. Class A 45,732 1,998 Coca-Cola Co. 29,490 1,681 General Mills Inc. 20,200 1,430 Coca-Cola Enterprises Inc. 62,500 1,325 Archer-Daniels-Midland Co. 35,100 1,099 Colgate-Palmolive Co. 13,230 1,087 Dr Pepper Snapple Group Inc. 36,800 1,041 Kraft Foods Inc. 37,700 1,025 PepsiCo Inc. 14,330 871 Kellogg Co. 16,000 851 ConAgra Foods Inc. 34,100 786 Casey's General Stores Inc. 24,500 782 Sysco Corp. 18,700 522 Pepsi Bottling Group Inc. 9,400 352 Clorox Co. 5,700 348 Del Monte Foods Co. 18,600 211 CVS Caremark Corp. 6,536 211 Energy (11.0%) Exxon Mobil Corp. 137,820 9,398 Chevron Corp. 66,965 5,156 Apache Corp. 23,440 2,418 Occidental Petroleum Corp. 24,840 2,021 * Newfield Exploration Co. 32,900 1,587 National Oilwell Varco Inc. 32,800 1,446 * FMC Technologies Inc. 23,100 1,336 Diamond Offshore Drilling Inc. 13,100 1,289 Murphy Oil Corp. 20,600 1,116 Peabody Energy Corp. 21,700 981 * Pride International Inc. 25,400 810 * Rowan Cos. Inc. 32,200 729 Anadarko Petroleum Corp. 11,240 702 ConocoPhillips 11,400 582 Consol Energy Inc. 11,300 563 Schlumberger Ltd. 5,800 377 * James River Coal Co. 15,500 287 * Bristow Group Inc. 5,900 227 * Dresser-Rand Group Inc. 6,300 199 El Paso Corp. 19,700 194 Ship Finance International Ltd. 13,100 179 * Oil States International Inc. 4,200 165 Tidewater Inc. 3,000 144 Southern Union Co. 3,700 84 * Cal Dive International Inc. 8,800 66 * Global Industries Ltd. 8,400 60 * Geokinetics Inc. 6,200 60 * PHI Inc. 2,500 52 Financials (14.2%) Goldman Sachs Group Inc. 21,111 3,564 JPMorgan Chase & Co. 55,936 2,331 Wells Fargo & Co. 75,270 2,032 Franklin Resources Inc. 17,700 1,865 Aflac Inc. 39,640 1,833 Bank of America Corp. 120,145 1,809 US Bancorp 79,650 1,793 BlackRock Inc. 7,000 1,625 State Street Corp. 36,000 1,567 * TD Ameritrade Holding Corp. 72,816 1,411 Unum Group 68,100 1,329 Moody's Corp. 47,400 1,270 Chubb Corp. 25,070 1,233 BOK Financial Corp. 25,300 1,202 Travelers Cos. Inc. 22,900 1,142 * Progressive Corp. 60,300 1,085 Discover Financial Services 73,400 1,080 Hudson City Bancorp Inc. 70,800 972 Northern Trust Corp. 18,500 969 BB&T Corp. 35,080 890 New York Community Bancorp Inc. 59,630 865 * CB Richard Ellis Group Inc. Class A 53,700 729 Simon Property Group Inc. 7,109 567 American Express Co. 13,420 544 American Financial Group Inc. 21,300 531 Everest Re Group Ltd. 6,100 523 Macerich Co. 13,600 489 Bank of Hawaii Corp. 9,600 452 Hospitality Properties Trust 18,500 439 Oriental Financial Group Inc. 40,000 432 Highwoods Properties Inc. 11,929 398 Mid-America Apartment Communities Inc. 7,800 377 * St Joe Co. 12,300 355 Associated Estates Realty Corp. 29,300 330 Sun Communities Inc. 15,600 308 Sovran Self Storage Inc. 8,300 297 Nelnet Inc. Class A 13,900 240 * First Horizon National Corp. 17,489 234 FirstMerit Corp. 11,059 223 PS Business Parks Inc. 4,400 220 Cullen/Frost Bankers Inc. 4,400 220 Federated Investors Inc. Class B 7,800 215 Brandywine Realty Trust 18,200 208 * World Acceptance Corp. 5,700 204 Plum Creek Timber Co. Inc. 5,300 200 HRPT Properties Trust 28,900 187 Raymond James Financial Inc. 7,800 185 * MBIA Inc. 29,000 115 U-Store-It Trust 15,500 113 Aspen Insurance Holdings Ltd. 4,400 112 Endurance Specialty Holdings Ltd. 2,900 108 Citigroup Inc. 27,449 91 Banco Latinoamericano de Comercio Exterior SA 5,600 78 Host Hotels & Resorts Inc. 4,799 56 Pennsylvania Real Estate Investment Trust 6,100 52 Parkway Properties Inc. 2,200 46 * AmeriCredit Corp. 2,400 46 International Bancshares Corp. 1,700 32 Health Care (12.5%) Pfizer Inc. 278,864 5,073 Johnson & Johnson 66,907 4,309 * Medco Health Solutions Inc. 36,585 2,338 * Amgen Inc. 40,015 2,264 Abbott Laboratories 34,100 1,841 McKesson Corp. 29,000 1,812 Merck & Co. Inc. 47,583 1,739 * Warner Chilcott PLC Class A 50,800 1,446 Bristol-Myers Squibb Co. 50,452 1,274 * Mylan Inc. 62,411 1,150 Baxter International Inc. 19,260 1,130 * Watson Pharmaceuticals Inc. 27,800 1,101 Eli Lilly & Co. 29,220 1,043 Quest Diagnostics Inc. 17,100 1,032 * WellPoint Inc. 16,850 982 AmerisourceBergen Corp. Class A 36,400 949 UnitedHealth Group Inc. 29,875 911 * Forest Laboratories Inc. 24,000 771 Universal Health Services Inc. Class B 23,200 708 * Laboratory Corp. of America Holdings 8,900 666 * DaVita Inc. 10,300 605 CIGNA Corp. 17,000 600 Cooper Cos. Inc. 12,700 484 * Human Genome Sciences Inc. 11,628 356 * Myriad Genetics Inc. 13,200 344 * Dendreon Corp. 12,200 321 * RehabCare Group Inc. 9,814 299 * Emergency Medical Services Corp. Class A 5,376 291 * Lincare Holdings Inc. 6,000 223 * Mettler-Toledo International Inc. 2,100 220 * Healthsouth Corp. 9,700 182 * Health Management Associates Inc. Class A 20,000 145 * Cephalon Inc. 1,100 69 * Biogen Idec Inc. 900 48 * Community Health Systems Inc. 1,200 43 * Accelrys Inc. 5,900 34 Industrials (11.5%) United Technologies Corp. 42,140 2,925 General Electric Co. 171,180 2,590 United Parcel Service Inc. Class B 41,900 2,404 3M Co. 25,530 2,111 General Dynamics Corp. 28,000 1,909 CSX Corp. 39,237 1,903 Joy Global Inc. 31,100 1,604 Lockheed Martin Corp. 21,150 1,594 Honeywell International Inc. 29,424 1,153 Goodrich Corp. 17,300 1,112 * Avis Budget Group Inc. 81,100 1,064 Waste Management Inc. 31,300 1,058 Fluor Corp. 23,100 1,040 Raytheon Co. 18,000 927 Bucyrus International Inc. Class A 16,100 908 Northrop Grumman Corp. 15,830 884 * Hertz Global Holdings Inc. 63,600 758 Flowserve Corp. 7,500 709 Dover Corp. 16,900 703 * General Cable Corp. 22,700 668 ITT Corp. 13,000 647 Burlington Northern Santa Fe Corp. 6,270 618 L-3 Communications Holdings Inc. 7,100 617 RR Donnelley & Sons Co. 27,100 604 * Dollar Thrifty Automotive Group Inc. 23,200 594 * EMCOR Group Inc. 19,600 527 * Chart Industries Inc. 22,200 367 Pitney Bowes Inc. 14,300 325 Hubbell Inc. Class B 6,200 293 Towers Watson & Co. Class A 5,800 276 * Owens Corning 7,000 180 * AirTran Holdings Inc. 30,300 158 Ameron International Corp. 1,700 108 * Genco Shipping & Trading Ltd. 4,300 96 * Alliant Techsystems Inc. 1,000 88 * EnerSys 3,500 77 Federal Signal Corp. 9,100 55 Apogee Enterprises Inc. 3,700 52 Ampco-Pittsburgh Corp. 1,373 43 Information Technology (19.1%) * Apple Inc. 29,020 6,119 International Business Machines Corp. 43,942 5,752 * Google Inc. Class A 8,590 5,326 Microsoft Corp. 134,597 4,104 Hewlett-Packard Co. 79,599 4,100 Intel Corp. 197,190 4,023 Oracle Corp. 152,048 3,731 * Cisco Systems Inc. 101,050 2,419 Mastercard Inc. Class A 8,800 2,253 * Western Digital Corp. 32,900 1,452 * Micron Technology Inc. 136,100 1,437 * Alliance Data Systems Corp. 19,900 1,285 * Symantec Corp. 67,200 1,202 * Computer Sciences Corp. 19,500 1,122 * Marvell Technology Group Ltd. 46,700 969 Seagate Technology 50,700 922 * Multi-Fineline Electronix Inc. 30,200 857 Texas Instruments Inc. 32,270 841 * Teradata Corp. 25,700 808 * Sybase Inc. 18,462 801 * Skyworks Solutions Inc. 47,300 671 * Genpact Ltd. 39,300 586 Xilinx Inc. 21,600 541 Earthlink Inc. 58,000 482 * Sohu.com Inc. 7,500 430 QUALCOMM Inc. 7,820 362 * Hewitt Associates Inc. Class A 8,400 355 * Radisys Corp. 36,000 344 * SanDisk Corp. 11,600 336 * Lexmark International Inc. Class A 12,800 332 * Plexus Corp. 9,900 282 * Broadcom Corp. Class A 7,800 245 * NCR Corp. 21,900 244 * ON Semiconductor Corp. 26,300 232 CA Inc. 10,100 227 Linear Technology Corp. 6,500 198 * PC Mall Inc. 34,600 181 * NVE Corp. 4,300 178 * TIBCO Software Inc. 16,400 158 Broadridge Financial Solutions Inc. 6,100 138 * SolarWinds Inc. 4,612 106 * Quest Software Inc. 2,100 39 Solera Holdings Inc. 900 32 * LSI Corp. 4,800 29 Materials (3.9%) * Freeport-McMoRan Copper & Gold Inc. 30,300 2,433 EI du Pont de Nemours & Co. 58,980 1,986 International Paper Co. 63,000 1,687 Ball Corp. 21,700 1,122 * Pactiv Corp. 39,700 958 Celanese Corp. Class A 29,600 950 Eastman Chemical Co. 12,100 729 * Owens-Illinois Inc. 16,700 549 * Clearwater Paper Corp. 5,200 286 Rock-Tenn Co. Class A 4,200 212 Innophos Holdings Inc. 8,500 195 Terra Industries Inc. 4,070 131 Glatfelter 9,100 111 * Solutia Inc. 4,600 58 Telecommunication Services (3.1%) AT&T Inc. 197,829 5,545 Verizon Communications Inc. 60,157 1,993 Qwest Communications International Inc. 141,700 597 * American Tower Corp. Class A 11,300 488 Windstream Corp. 26,538 292 * NII Holdings Inc. 5,000 168 CenturyTel Inc. 3,508 127 Utilities (3.4%) Public Service Enterprise Group Inc. 56,800 1,889 Constellation Energy Group Inc. 48,900 1,720 * AES Corp. 127,900 1,702 FirstEnergy Corp. 21,600 1,003 Exelon Corp. 18,440 901 American Electric Power Co. Inc. 21,200 738 Edison International 18,840 655 CMS Energy Corp. 33,400 523 NiSource Inc. 25,700 395 IDACORP Inc. 10,000 320 * NRG Energy Inc. 6,500 153 * Mirant Corp. 8,300 127 Total Common Stocks (Cost $257,741) Temporary Cash Investment (0.1%) 1 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 2,3 Federal Home Loan Bank Discount Notes(Cost $300) 0.220% 3/26/10 300 300 Total Investments (100.0%) (Cost $258,041) Other Assets and Liabilities-Net (0.0%) 14 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Securities with a value of $300,000 have been segregated as initial margin for open futures contracts. Structured Broad Market Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index March 2010 6 333 1 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Structured Broad Market Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 293,635   Temporary Cash Investments  300  Futures ContractsLiabilities 1 (3)   Total 293,632 300  1 Represents variation margin on the last day of the reporting period. D. At December 31, 2009, the cost of investment securities for tax purposes was $258,041,000. Net unrealized appreciation of investment securities for tax purposes was $35,894,000, consisting of unrealized gains of $46,697,000 on securities that had risen in value since their purchase and $10,803,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Equity Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (100.0%) 1 Consumer Discretionary (10.1%) * Ford Motor Co. 556,906 5,569 McDonald's Corp. 74,897 4,677 Comcast Corp. Class A 252,785 4,262 TJX Cos. Inc. 103,416 3,780 Gap Inc. 180,222 3,776 Gannett Co. Inc. 243,100 3,610 Wyndham Worldwide Corp. 171,140 3,452 Time Warner Cable Inc. 73,200 3,030 Omnicom Group Inc. 75,413 2,953 * DIRECTV Class A 85,000 2,835 * AutoNation Inc. 135,400 2,593 Ltd Brands Inc. 126,993 2,443 Comcast Corp. 111,200 1,780 * Apollo Group Inc. Class A 26,054 1,578 DR Horton Inc. 141,600 1,539 * Amazon.com Inc. 11,000 1,480 * Starbucks Corp. 58,900 1,358 McGraw-Hill Cos. Inc. 40,500 1,357 * Big Lots Inc. 46,700 1,353 Newell Rubbermaid Inc. 86,900 1,304 Target Corp. 24,400 1,180 Yum! Brands Inc. 33,075 1,157 Home Depot Inc. 37,300 1,079 Lennar Corp. Class A 62,700 801 Darden Restaurants Inc. 20,200 708 Whirlpool Corp. 5,358 432 Walt Disney Co. 9,829 317 Scripps Networks Interactive Inc. Class A 6,100 253 Mattel Inc. 8,600 172 Time Warner Inc. 4,600 134 Consumer Staples (10.5%) Wal-Mart Stores Inc. 193,096 10,321 Procter & Gamble Co. 162,894 9,876 Philip Morris International Inc. 177,436 8,551 Coca-Cola Co. 85,940 4,898 General Mills Inc. 65,683 4,651 Kimberly-Clark Corp. 72,044 4,590 Sysco Corp. 147,789 4,129 Coca-Cola Enterprises Inc. 168,000 3,562 PepsiCo Inc. 46,692 2,839 Kellogg Co. 48,900 2,601 Dr Pepper Snapple Group Inc. 64,800 1,834 Campbell Soup Co. 49,258 1,665 Hershey Co. 31,141 1,114 ConAgra Foods Inc. 46,838 1,080 Estee Lauder Cos. Inc. Class A 10,300 498 Molson Coors Brewing Co. Class B 7,370 333 Colgate-Palmolive Co. 3,600 296 Reynolds American Inc. 4,700 249 * Whole Foods Market Inc. 8,300 228 Hormel Foods Corp. 2,100 81 Tyson Foods Inc. Class A 6,200 76 Energy (12.0%) Exxon Mobil Corp. 336,939 22,976 Chevron Corp. 164,456 12,661 Apache Corp. 52,046 5,370 National Oilwell Varco Inc. 94,354 4,160 Peabody Energy Corp. 90,002 4,069 Consol Energy Inc. 77,300 3,850 ConocoPhillips 72,159 3,685 Anadarko Petroleum Corp. 53,292 3,326 Occidental Petroleum Corp. 39,951 3,250 * FMC Technologies Inc. 41,000 2,371 * Cameron International Corp. 54,900 2,295 Schlumberger Ltd. 29,955 1,950 Murphy Oil Corp. 27,185 1,473 El Paso Corp. 64,050 630 Diamond Offshore Drilling Inc. 3,700 364 * Rowan Cos. Inc. 11,700 265 Financials (14.8%) JPMorgan Chase & Co. 314,279 13,096 Wells Fargo & Co. 364,235 9,831 Goldman Sachs Group Inc. 49,698 8,391 Bank of America Corp. 408,753 6,156 US Bancorp 247,924 5,581 Aflac Inc. 94,094 4,352 Franklin Resources Inc. 37,926 3,995 Chubb Corp. 80,843 3,976 American Express Co. 92,285 3,739 *,^ American International Group Inc. 116,000 3,478 * CB Richard Ellis Group Inc. Class A 240,900 3,269 Discover Financial Services 220,700 3,246 Travelers Cos. Inc. 61,068 3,045 Unum Group 144,713 2,825 Northern Trust Corp. 53,717 2,815 Hudson City Bancorp Inc. 178,001 2,444 State Street Corp. 49,034 2,135 Simon Property Group Inc. 25,517 2,036 BB&T Corp. 52,837 1,340 Host Hotels & Resorts Inc. 87,234 1,018 Moody's Corp. 35,600 954 Citigroup Inc. 163,456 541 ProLogis 23,500 322 Public Storage 3,629 296 * Progressive Corp. 16,400 295 Federated Investors Inc. Class B 7,890 217 * SLM Corp. 17,000 192 Plum Creek Timber Co. Inc. 2,100 79 Vornado Realty Trust 778 54 Health Care (12.8%) Pfizer Inc. 599,019 10,896 Johnson & Johnson 165,346 10,650 Merck & Co. Inc. 271,894 9,935 * Amgen Inc. 111,913 6,331 * Medco Health Solutions Inc. 79,966 5,111 UnitedHealth Group Inc. 152,274 4,641 McKesson Corp. 65,500 4,094 AmerisourceBergen Corp. Class A 140,698 3,668 Eli Lilly & Co. 99,787 3,563 Abbott Laboratories 65,068 3,513 * Mylan Inc. 182,800 3,369 Quest Diagnostics Inc. 55,698 3,363 Baxter International Inc. 43,818 2,571 * WellPoint Inc. 29,384 1,713 * Watson Pharmaceuticals Inc. 41,241 1,634 * Cephalon Inc. 14,505 905 * Forest Laboratories Inc. 22,100 710 * Millipore Corp. 8,700 629 * Hospira Inc. 5,500 281 * Tenet Healthcare Corp. 20,500 110 Industrials (10.5%) General Electric Co. 499,722 7,561 3M Co. 82,013 6,780 United Parcel Service Inc. Class B 114,221 6,553 General Dynamics Corp. 68,437 4,665 Lockheed Martin Corp. 60,038 4,524 Goodrich Corp. 59,445 3,819 United Technologies Corp. 53,536 3,716 Flowserve Corp. 36,074 3,410 Northrop Grumman Corp. 57,316 3,201 Raytheon Co. 49,027 2,526 Fluor Corp. 52,560 2,367 Waste Management Inc. 63,430 2,145 Honeywell International Inc. 53,783 2,108 CSX Corp. 41,618 2,018 L-3 Communications Holdings Inc. 19,487 1,694 Dover Corp. 39,358 1,638 Burlington Northern Santa Fe Corp. 14,177 1,398 RR Donnelley & Sons Co. 56,800 1,265 Pitney Bowes Inc. 31,000 706 ITT Corp. 9,800 487 * Jacobs Engineering Group Inc. 12,300 463 Avery Dennison Corp. 7,100 259 Caterpillar Inc. 2,000 114 Information Technology (20.0%) * Apple Inc. 71,042 14,980 International Business Machines Corp. 105,640 13,828 * Google Inc. Class A 20,255 12,558 Microsoft Corp. 368,141 11,225 Hewlett-Packard Co. 210,400 10,838 Intel Corp. 494,453 10,087 Oracle Corp. 377,988 9,276 * Cisco Systems Inc. 235,115 5,629 Mastercard Inc. Class A 19,300 4,940 * Western Digital Corp. 92,300 4,075 Motorola Inc. 508,800 3,948 * Computer Sciences Corp. 67,698 3,895 Texas Instruments Inc. 129,068 3,363 * Symantec Corp. 140,607 2,515 Xilinx Inc. 99,853 2,502 * LSI Corp. 317,800 1,910 QUALCOMM Inc. 34,957 1,617 * Micron Technology Inc. 99,700 1,053 * Teradata Corp. 23,739 746 CA Inc. 23,663 531 * EMC Corp. 28,307 495 * Red Hat Inc. 7,600 235 * BMC Software Inc. 5,700 229 Xerox Corp. 18,700 158 Materials (3.1%) * Freeport-McMoRan Copper & Gold Inc. 65,000 5,219 EI du Pont de Nemours & Co. 148,253 4,992 International Paper Co. 145,000 3,883 * Pactiv Corp. 79,900 1,929 Ball Corp. 19,400 1,003 Praxair Inc. 9,387 754 Eastman Chemical Co. 8,300 500 Newmont Mining Corp. 8,400 397 United States Steel Corp. 2,962 163 Telecommunication Services (3.1%) AT&T Inc. 478,935 13,425 Verizon Communications Inc. 76,996 2,551 Qwest Communications International Inc. 398,600 1,678 Windstream Corp. 65,006 714 * Sprint Nextel Corp. 22,300 82 Utilities (3.1%) Public Service Enterprise Group Inc. 128,000 4,256 * AES Corp. 270,741 3,604 Exelon Corp. 54,400 2,659 American Electric Power Co. Inc. 72,324 2,516 Constellation Energy Group Inc. 62,000 2,181 CMS Energy Corp. 91,338 1,430 Dominion Resources Inc. 28,300 1,101 NiSource Inc. 25,500 392 DTE Energy Co. 7,800 340 Nicor Inc. 5,300 223 Integrys Energy Group Inc. 1,700 71 Total Common Stocks (Cost $557,276) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%) 1 Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund 0.187% 800,002 800 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 400 400 Total Temporary Cash Investments (Cost $1,200) Total Investments (100.2%) (Cost $558,476) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $750,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $800,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. . Structured Large-Cap Equity Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index March 2010 1 56 (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Structured Large-Cap Equity Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 604,647   Temporary Cash Investments 800 400  Futures ContractsLiabilities 1 (1)   Total 605,446 400  1 Represents variation margin on the last day of the reporting period. D. At December 31, 2009, the cost of investment securities for tax purposes was $558,476,000. Net unrealized appreciation of investment securities for tax purposes was $47,371,000, consisting of unrealized gains of $76,812,000 on securities that had risen in value since their purchase and $29,441,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Value Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (9.5%) * Ford Motor Co. 59,800 598 Comcast Corp. Class A 30,476 514 Time Warner Cable Inc. 9,600 397 Gannett Co. Inc. 21,900 325 Gap Inc. 13,000 272 Walt Disney Co. 8,290 267 McGraw-Hill Cos. Inc. 7,900 265 * AutoNation Inc. 13,300 255 Wyndham Worldwide Corp. 12,600 254 Ltd Brands Inc. 10,300 198 Autoliv Inc. 4,500 195 DR Horton Inc. 16,500 179 Comcast Corp. 11,200 179 Home Depot Inc. 5,700 165 News Corp. Class A 11,210 154 * NVR Inc. 200 142 Cablevision Systems Corp. Class A 5,000 129 * Carnival Corp. 3,600 114 Whirlpool Corp. 1,200 97 Time Warner Inc. 2,640 77 * Liberty Media Corp. - Interactive 5,200 56 Virgin Media Inc. 1,500 25 Scripps Networks Interactive Inc. Class A 500 21 DISH Network Corp. Class A 900 19 MDC Holdings Inc. 500 16 * MGM Mirage 1,400 13 Consumer Staples (5.1%) Kraft Foods Inc. 16,376 445 General Mills Inc. 5,800 411 Dr Pepper Snapple Group Inc. 11,600 328 Procter & Gamble Co. 5,215 316 Kimberly-Clark Corp. 4,500 287 Archer-Daniels-Midland Co. 7,200 225 Coca-Cola Enterprises Inc. 9,800 208 Mead Johnson Nutrition Co. Class A 2,696 118 * Rite Aid Corp. 62,500 94 SUPERVALU Inc. 7,400 94 * Whole Foods Market Inc. 2,000 55 CVS Caremark Corp. 1,300 42 Hershey Co. 300 11 Energy (18.8%) Exxon Mobil Corp. 37,510 2,558 Chevron Corp. 22,290 1,716 ConocoPhillips 19,274 984 Apache Corp. 6,000 619 National Oilwell Varco Inc. 10,100 445 Occidental Petroleum Corp. 5,000 407 Spectra Energy Corp. 18,800 386 Anadarko Petroleum Corp. 5,450 340 Devon Energy Corp. 4,600 338 Murphy Oil Corp. 5,700 309 Tidewater Inc. 5,400 259 * Rowan Cos. Inc. 11,100 251 * Newfield Exploration Co. 5,200 251 EXCO Resources Inc. 10,800 229 Williams Cos. Inc. 8,100 171 * Pride International Inc. 5,000 160 Schlumberger Ltd. 1,900 124 Tesoro Corp. 5,700 77 Chesapeake Energy Corp. 2,900 75 * Plains Exploration & Production Co. 1,400 39 El Paso Corp. 2,800 27 * Helix Energy Solutions Group Inc. 1,600 19 Financials (24.2%) JPMorgan Chase & Co. 41,880 1,745 Wells Fargo & Co. 50,065 1,351 Goldman Sachs Group Inc. 6,025 1,017 Bank of America Corp. 65,935 993 US Bancorp 29,269 659 Travelers Cos. Inc. 10,700 533 American Express Co. 11,600 470 Chubb Corp. 8,300 408 BB&T Corp. 14,850 377 Franklin Resources Inc. 3,100 327 Discover Financial Services 21,900 322 BlackRock Inc. 1,300 302 Unum Group 14,900 291 Citigroup Inc. 85,188 282 Hudson City Bancorp Inc. 20,000 275 Torchmark Corp. 5,800 255 * American International Group Inc. 7,900 237 American Financial Group Inc. 7,400 185 * Progressive Corp. 9,800 176 Bank of Hawaii Corp. 3,530 166 * Jefferies Group Inc. 6,900 164 SL Green Realty Corp. 3,000 151 Ventas Inc. 3,400 149 ProLogis 9,900 135 New York Community Bancorp Inc. 9,000 131 Annaly Capital Management Inc. 7,100 123 State Street Corp. 2,800 122 PartnerRe Ltd. 1,600 119 Host Hotels & Resorts Inc. 9,598 112 Macerich Co. 3,000 108 Hospitality Properties Trust 3,600 85 Liberty Property Trust 2,600 83 BOK Financial Corp. 1,700 81 Brandywine Realty Trust 6,400 73 Plum Creek Timber Co. Inc. 1,900 72 * AmeriCredit Corp. 3,600 69 HRPT Properties Trust 9,000 58 Morgan Stanley 1,690 50 Mack-Cali Realty Corp. 1,300 45 Vornado Realty Trust 621 43 Rayonier Inc. 1,000 42 Simon Property Group Inc. 505 40 Protective Life Corp. 2,100 35 * St Joe Co. 1,200 35 Equity Residential 880 30 Corporate Office Properties Trust SBI 800 29 Allstate Corp. 750 22 Prudential Financial Inc. 300 15 Health Care (9.6%) Pfizer Inc. 90,131 1,639 Johnson & Johnson 9,590 618 Merck & Co. Inc. 12,333 451 UnitedHealth Group Inc. 11,700 357 McKesson Corp. 5,600 350 Eli Lilly & Co. 8,230 294 AmerisourceBergen Corp. Class A 11,200 292 * WellPoint Inc. 3,590 209 * LifePoint Hospitals Inc. 5,500 179 * Forest Laboratories Inc. 5,500 177 * Mylan Inc. 9,300 171 Universal Health Services Inc. Class B 4,200 128 CIGNA Corp. 1,500 53 Bristol-Myers Squibb Co. 2,029 51 Cooper Cos. Inc. 400 15 Industrials (11.0%) General Electric Co. 97,350 1,473 General Dynamics Corp. 6,980 476 CSX Corp. 9,100 441 Caterpillar Inc. 6,000 342 United Technologies Corp. 4,900 340 * Hertz Global Holdings Inc. 27,300 325 Raytheon Co. 6,000 309 Joy Global Inc. 5,400 279 Burlington Northern Santa Fe Corp. 2,400 237 RR Donnelley & Sons Co. 10,200 227 Northrop Grumman Corp. 3,650 204 L-3 Communications Holdings Inc. 2,100 183 Pitney Bowes Inc. 6,400 146 * URS Corp. 3,200 142 * General Cable Corp. 4,400 129 Hubbell Inc. Class B 2,600 123 Flowserve Corp. 1,100 104 ITT Corp. 2,000 99 Boeing Co. 1,300 70 Waste Management Inc. 2,000 68 * Owens Corning 1,400 36 Information Technology (5.7%) Hewlett-Packard Co. 10,700 551 Intel Corp. 21,900 447 * Computer Sciences Corp. 6,200 357 * Marvell Technology Group Ltd. 15,400 320 * Micron Technology Inc. 30,000 317 * Western Digital Corp. 5,400 238 * Ingram Micro Inc. 10,800 188 CA Inc. 6,700 151 * Teradata Corp. 4,000 126 * Tech Data Corp. 1,800 84 * PMC - Sierra Inc. 8,800 76 * LSI Corp. 10,000 60 * EMC Corp. 2,200 38 Materials (3.8%) EI du Pont de Nemours & Co. 13,800 465 * Freeport-McMoRan Copper & Gold Inc. 5,000 401 International Paper Co. 14,300 383 * Owens-Illinois Inc. 6,800 223 Eastman Chemical Co. 3,300 199 Sonoco Products Co. 5,300 155 * Pactiv Corp. 5,700 138 Temple-Inland Inc. 1,300 27 Dow Chemical Co. 610 17 Telecommunication Services (5.5%) AT&T Inc. 66,113 1,853 Verizon Communications Inc. 19,340 641 Windstream Corp. 19,700 217 * Sprint Nextel Corp. 22,900 84 Qwest Communications International Inc. 15,200 64 * NII Holdings Inc. 400 13 Utilities (6.7%) Exelon Corp. 9,800 479 Dominion Resources Inc. 11,800 459 Public Service Enterprise Group Inc. 12,700 422 American Electric Power Co. Inc. 8,100 282 Constellation Energy Group Inc. 8,000 281 * AES Corp. 20,800 277 Oneok Inc. 6,100 272 Atmos Energy Corp. 9,200 271 * NRG Energy Inc. 8,900 210 PG&E Corp. 4,500 201 CMS Energy Corp. 7,400 116 NSTAR 2,900 107 NiSource Inc. 3,400 52 Edison International 1,500 52 * Mirant Corp. 1,100 17 Total Common Stocks (Cost $48,791) Temporary Cash Investment (0.1%) 1 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 2,3 Freddie Mac Discount Notes (Cost $50) 0.230% 6/21/10 50 50 Total Investments (100.0%) (Cost $48,841) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index March 2010 1 56 (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Structured Large-Cap Value Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 52,004   Temporary Cash Investments  50  Futures ContractsLiabilities 1 (1)   Total 52,003 50  1 Represents variation margin on the last day of the reporting period. D. At December 31, 2009, the cost of investment securities for tax purposes was $48,841,000. Net unrealized appreciation of investment securities for tax purposes was $3,213,000, consisting of unrealized gains of $6,771,000 on securities that had risen in value since their purchase and $3,558,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Growth Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (10.5%) McDonald's Corp. 9,464 591 Yum! Brands Inc. 12,000 420 TJX Cos. Inc. 11,400 417 Gap Inc. 16,900 354 Omnicom Group Inc. 8,002 313 Ross Stores Inc. 7,000 299 Mattel Inc. 14,900 298 * AutoZone Inc. 1,820 288 * TRW Automotive Holdings Corp. 11,800 282 * Big Lots Inc. 9,600 278 Darden Restaurants Inc. 6,500 228 * Starbucks Corp. 9,700 224 * Amazon.com Inc. 1,500 202 Comcast Corp. 12,300 197 * Aeropostale Inc. 5,000 170 McGraw-Hill Cos. Inc. 4,800 161 H&R Block Inc. 6,900 156 * ITT Educational Services Inc. 1,600 154 Target Corp. 3,120 151 * DIRECTV Class A 4,300 143 * NVR Inc. 200 142 Home Depot Inc. 4,500 130 * AutoNation Inc. 5,300 101 Advance Auto Parts Inc. 2,400 97 Sherwin-Williams Co. 1,300 80 MDC Holdings Inc. 2,400 74 Comcast Corp. Class A 3,129 53 * Dollar Tree Inc. 300 14 * Career Education Corp. 500 12 Wyndham Worldwide Corp. 500 10 * Hanesbrands Inc. 300 7 Consumer Staples (15.0%) Wal-Mart Stores Inc. 27,957 1,494 Philip Morris International Inc. 25,569 1,232 Procter & Gamble Co. 14,503 879 Coca-Cola Co. 13,548 772 Colgate-Palmolive Co. 8,605 707 PepsiCo Inc. 11,111 676 Kimberly-Clark Corp. 6,600 421 General Mills Inc. 5,800 411 Coca-Cola Enterprises Inc. 16,800 356 Mead Johnson Nutrition Co. Class A 7,803 341 Hershey Co. 8,200 294 Sysco Corp. 9,494 265 Walgreen Co. 4,810 177 CVS Caremark Corp. 3,884 125 Altria Group Inc. 5,269 103 Campbell Soup Co. 2,600 88 Hormel Foods Corp. 2,000 77 Sara Lee Corp. 5,700 69 Molson Coors Brewing Co. Class B 1,000 45 Pepsi Bottling Group Inc. 1,200 45 Archer-Daniels-Midland Co. 1,100 34 Kellogg Co. 500 27 Energy (4.5%) Exxon Mobil Corp. 14,673 1,001 Peabody Energy Corp. 8,000 362 Diamond Offshore Drilling Inc. 3,400 335 Murphy Oil Corp. 4,400 238 Consol Energy Inc. 3,900 194 * FMC Technologies Inc. 2,900 168 * Cameron International Corp. 3,000 125 Schlumberger Ltd. 1,000 65 * Dresser-Rand Group Inc. 2,000 63 * Pride International Inc. 800 25 EXCO Resources Inc. 800 17 * Oceaneering International Inc. 200 12 Financials (5.6%) Aflac Inc. 10,869 503 Goldman Sachs Group Inc. 2,016 340 * TD Ameritrade Holding Corp. 15,900 308 Franklin Resources Inc. 2,900 306 BlackRock Inc. 1,300 302 American Express Co. 6,427 260 State Street Corp. 5,666 247 Hudson City Bancorp Inc. 17,500 240 BOK Financial Corp. 3,600 171 * CB Richard Ellis Group Inc. Class A 11,800 160 Wells Fargo & Co. 3,580 97 * St Joe Co. 2,500 72 Digital Realty Trust Inc. 1,300 65 Public Storage 600 49 Federated Investors Inc. Class B 1,600 44 Simon Property Group Inc. 251 20 Endurance Specialty Holdings Ltd. 400 15 * Jefferies Group Inc. 600 14 Rayonier Inc. 300 13 Health Care (15.3%) Johnson & Johnson 24,812 1,598 Abbott Laboratories 16,169 873 * Medco Health Solutions Inc. 9,890 632 Baxter International Inc. 10,542 619 Merck & Co. Inc. 15,749 575 * Amgen Inc. 6,700 379 AmerisourceBergen Corp. Class A 14,260 372 McKesson Corp. 5,840 365 * Mylan Inc. 18,800 347 Quest Diagnostics Inc. 5,700 344 * Warner Chilcott PLC Class A 11,800 336 CIGNA Corp. 9,200 324 Bristol-Myers Squibb Co. 10,981 277 * Valeant Pharmaceuticals International 8,200 261 * Watson Pharmaceuticals Inc. 6,000 238 * Hospira Inc. 4,600 235 Eli Lilly & Co. 5,700 204 * Forest Laboratories Inc. 6,300 202 Medtronic Inc. 4,240 186 * Gilead Sciences Inc. 3,070 133 * Dendreon Corp. 3,400 89 * Community Health Systems Inc. 2,300 82 * Myriad Genetics Inc. 1,600 42 * Waters Corp. 500 31 * Health Management Associates Inc. Class A 2,800 20 * Cephalon Inc. 238 15 Universal Health Services Inc. Class B 400 12 Industrials (9.8%) 3M Co. 9,426 779 United Technologies Corp. 9,882 686 United Parcel Service Inc. Class B 11,647 668 Lockheed Martin Corp. 6,304 475 Honeywell International Inc. 8,280 325 Goodrich Corp. 4,900 315 Fluor Corp. 6,700 302 * Owens Corning 11,200 287 Flowserve Corp. 2,800 265 L-3 Communications Holdings Inc. 2,700 235 Joy Global Inc. 4,500 232 Raytheon Co. 4,204 217 ITT Corp. 3,600 179 Waste Management Inc. 3,458 117 Northrop Grumman Corp. 1,800 100 CH Robinson Worldwide Inc. 1,500 88 * Iron Mountain Inc. 3,700 84 Pitney Bowes Inc. 3,200 73 RR Donnelley & Sons Co. 3,000 67 Avery Dennison Corp. 1,800 66 * URS Corp. 500 22 Emerson Electric Co. 346 15 * WESCO International Inc. 500 13 Crane Co. 400 12 Copa Holdings SA Class A 200 11 Hubbell Inc. Class B 200 9 * Alliant Techsystems Inc. 100 9 * Armstrong World Industries Inc. 200 8 Information Technology (33.1%) Microsoft Corp. 74,485 2,271 * Apple Inc. 10,612 2,238 International Business Machines Corp. 15,807 2,069 * Google Inc. Class A 3,005 1,863 Hewlett-Packard Co. 25,377 1,307 Oracle Corp. 52,196 1,281 * Cisco Systems Inc. 47,450 1,136 Texas Instruments Inc. 24,161 630 Mastercard Inc. Class A 2,100 537 QUALCOMM Inc. 10,903 504 Intel Corp. 21,920 447 * Marvell Technology Group Ltd. 21,400 444 * Western Digital Corp. 9,400 415 Seagate Technology 21,900 398 Xilinx Inc. 14,500 363 * Micron Technology Inc. 34,400 363 * BMC Software Inc. 9,010 361 * Red Hat Inc. 11,500 355 * Hewitt Associates Inc. Class A 8,300 351 * Genpact Ltd. 18,800 280 * Teradata Corp. 7,400 233 * ON Semiconductor Corp. 25,500 225 * Sohu.com Inc. 3,900 223 CA Inc. 9,300 209 * Alliance Data Systems Corp. 2,100 136 Global Payments Inc. 1,700 92 * NCR Corp. 6,800 76 Visa Inc. Class A 800 70 Broadridge Financial Solutions Inc. 3,000 68 * NetApp Inc. 900 31 National Semiconductor Corp. 2,000 31 * Vishay Intertechnology Inc. 2,300 19 * Cypress Semiconductor Corp. 1,100 12 Materials (4.3%) * Freeport-McMoRan Copper & Gold Inc. 6,300 506 Praxair Inc. 5,770 463 EI du Pont de Nemours & Co. 12,100 407 Walter Energy Inc. 4,500 339 * Pactiv Corp. 8,900 215 Celanese Corp. Class A 6,670 214 Monsanto Co. 2,027 166 * Owens-Illinois Inc. 2,800 92 Newmont Mining Corp. 900 43 Ball Corp. 600 31 Telecommunication Services (0.2%) * American Tower Corp. Class A 1,800 78 Windstream Corp. 3,000 33 * NII Holdings Inc. 400 13 Utilities (1.3%) Exelon Corp. 5,972 292 * AES Corp. 20,200 269 Public Service Enterprise Group Inc. 5,749 191 Constellation Energy Group Inc. 500 18 Total Common Stocks (Cost $47,999) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.0%) 2 Vanguard Market Liquidity Fund 0.187% 17,000 17 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 3,4 Freddie Mac Discount Notes 0.230% 6/21/10 200 200 Total Temporary Cash Investments (Cost $217) Total Investments (100.0%) (Cost $48,216) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Structured Large-Cap Growth Fund At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index March 2010 4 222 2 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 57,373   Temporary Cash Investments 17 200  Futures ContractsLiabilities 1 (2)   Total 57,388 200  1 Represents variation margin on the last day of the reporting period. D. At December 31, 2009, the cost of investment securities for tax purposes was $48,216,000. Net unrealized appreciation of investment securities for tax purposes was $9,374,000, consisting of unrealized gains of $10,275,000 on securities that had risen in value since their purchase and $901,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD QUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 VANGUARD QUANTITATIVE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 22, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
